﻿It is a very great honour for me to address the Assembly at its forty-sixth session and to convey, on behalf of the Government and the people of the Dominican Republic, our sincere wishes for peace and the well-being of all the nations of the Earth.
Allow me to express to Mr. Shihabi the congratulations of the Dominican delegation on his election to the presidency of the General Assembly. I have every confidence that his diplomatic skill and experience will ensure that our deliberations will be fruitful, will help to strengthen international order and make for an even more beneficial peace among all the nations of the world.
I should also like to express our gratitude to the outgoing President, Mr. Guido de Marco, for his competence and dignity, and for the manner in which he presided over the proceedings of the forty-fifth session.
Moreover, I wish to express our greetings to Mr. Javier Peres de Cuellar for his inestimable efforts as Secretary-General of the Organisation. The dedication and the zeal with which he has discharged his lofty functions for nearly a decade, and the courage and devotion he has shown in remaining in the service of the ideals of the United Nations, have earned him high praise, which confirms the great esteem in which he is held by the nations of the world.
My delegation is pleased to extend a very warm welcome on their membership of the Organization to the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Korea, the Democratic People's Republic of Korea and the Baltic Republics of Estonia, Latvia and Lithuania. Rather than use the time at my disposal to discuss other serious issues on the agenda of the Assembly. I feel it would be more useful to enlighten the Members of the Organization about another small problem that affects just two neighbouring countries, which are perhaps unique in the world, in that together they occupy a small island in the Caribbean Sea and have relatively similar problems.
In our statements to the General Assembly, the question of Haiti has, year after year, been a permanent fixture. How could it be otherwise, since geography and history have ordained that Haiti and the Dominican Republic should be two sovereign nations that are in the unique position of sharing the same island? As a result of this propinquity, we have been witness to the political, social, economic and environmental misfortunes that have, like ruinous plagues, befallen the Haitian people. He have seen and felt the burden of the long-lasting tyrannical political regimes that have robbed that people of their freedoms. We have grieved at the social inequalities that have deprived the great majority of the people of education, health and development. As neighbours, we have seen the Haitian people come and go, weighed down, distressed and broken by abject poverty, and we have watched with amazement and sadness as its arable land has been stripped of its plant cover and has virtually been turned into a wasteland.
A prolific people, the people of Haiti have not been able to find in their own territory the productive land they need, and we have all observed how they have spilled over into the neighbouring area, in endless waves of desperation. Haiti has been accusing us in various international forums of violating the rights of Haitians and of tolerating slavery-like conditions in the employment of Haitians on sugar-cane plantations in the Dominican Republic. And yet, as many times as we have spoken before the Assembly on the question of Haiti, we have done so in order to plead for assistance on behalf of the Haitian people in a righteous gesture of solidarity.
This time, after hearing the President of Haiti vehemently repeat this accusation here, we resolved that we should set the record straight and state loud and clear before this world gathering that Haiti's aim is to subject the Dominican Republic to public blackmail and morally bind it hand and feet in a futile attempt to prevent the authorities from performing their duty as the guardians of the moat precious attributes of nationhood.
We reject most emphatically the charges levelled by the President of Haiti in his address to the Assembly on 25 September, to the effect that the rights of Haitians living in the Dominican Republic are being violated. This assertion is an unacceptable distortion of the facts. Our historical problem in coexisting with Haiti is the problem that has been brought about by the clandestine immigration of the poverty-stricken agricultural and urban masses from Haiti to the Dominican Republic.
It is highly unusual for a Head of State to appear before the international community to criticise another nation for enforcing its laws on public order. What is at issue is the clear-cut exercise by the Dominican authorities of their sovereign rights when, in pursuance of immigration regulations, they order the repatriation of aliens who have illegally entered and are residing illegally in the territory of the Dominican Republic.
Thousands of Dominican men and women have been deported to their own country by the authorities of the United States, Spain and the Netherlands this year because they were living illegally in the territories of those States. However much we may have been pained by these actions, it has not occurred to us to take to any forum to denounce the deportation of Dominicans as a violation of their rights or as offences against mankind.
How can it be fair or legal for Spain, the Netherlands and the United States to deport Dominicans living illegally in their territories while it is viewed as unfair or as an abuse for the authorities of the Dominican Republic to repatriate Haitians who have clandestinely entered its territory and are living illegally there?
We therefore reject Haiti's attempt to pillory the Dominican Republic before the international community by accusing it of violating the rights of Haitians. The truth is that the great masses of Haitians, strangled by the lack of adequate living space in their own country, have been leaving their territory in droves in search of a place where they can settle down, live and get ahead. No one, absolutely no one, can ask the Dominican Republic, a tiny nation with an area of just 48,000 square kilom3tres and a population of 7,350,000, to assume the burden of all the Haitians who have beer, driven out of their country by desperation and hunger.
With the upheaval caused by war in Central America, a little more than 1 million Guatemalans, Salvadorians, Nicaraguans and Hondurans have left their countries to seek refuge - political and economic refuge - in the United States and neighbouring countries. An international conference was held to deal with the issue of Central American refugees, and many programmes and activities - some of them under the auspices of United Nations agencies - were set up for the benefit of these refugees. Many of them have proved to be effective.
Hundreds of thousands of Haitian citizens have come to stay in our country. Is the Assembly aware of the enormous burden which this invasion of our economy has imposed on us, on the economy of a poor country, an economy that cannot provide bread, employment, health, education, clean drinking water or adequate housing for its own growing population? Has the Assembly any idea of the magnitude and enormity of this problem, which is of overwhelming proportions given our extremely limited resources?
I must tell the Assembly that it is impossible for the Dominican Republic to shoulder the tremendous burden of this immigration, which has been as abundant and torrential as the rains that accompany tropical storms. That is why we make an urgent appeal - an appeal for good will and for the international community to come to Haiti's aid with the dispatch the situation requires. It is the supreme gesture of justice for all of us to shoulder our fair share of the burden, to make an effort to ensure that the Haitian nation is able to accommodate in conditions of freedom and well-being all its children, so many of whom are today desperate refugees from hunger and poverty.
Aware of this situation, the Government of the Dominican Republic wishes to place on record before this world body that it has done everything within its power to seek a peaceful settlement of the problems to which I have referred and to reach agreements between the two parties that, to the fullest extent possible, respect the rights and satisfy the requirements of both countries. It is not Inappropriate to mention here that an official mission headed by Myrtiho Seletin, the Minister for Social Affairs and Labour, recently visited the Dominican Republic on 15 August and had contacts with the Dominican authorities at the highest level.
During these initial contacts between the authorities of the two countries, it was agreed that another commission, similar to the existing one, would be appointed by the Government of the Dominican Republic and would visit Haiti to pursue the negotiations in a cordial and friendly atmosphere. Scarcely two weeks ago the first contact was made. The Dominican commission has not yet gone to Haiti, because the Dominican Secretary of State for Labour, who was to head the mission, had to travel to Germany on an official visit and returned just a few days ago to the Dominican capital.
When Haiti's new ambassador, Mr. Guy Alexandre, presented his credentials to the Dominican Government, the President of the Dominican Republic outlined for that distinguished diplomat a broad programme of action which the two countries might pursue with a view to settling their existing problems. 
That programme provides, inter-alia, for the following: first, the conclusion of an agreement establishing the conditions under which Haitian labourers can be recruited for work in the Dominican sugar industry; secondly, application or this first agreement as a model, with suitable changes, to other areas which, like the coffee industry, hire large numbers of Haitian workers each year for the harvest; thirdly, screening by the Dominican immigration services of the many Haitians, both men and women, who have been living for years in the Dominican Republic and who, in consequence, are entitled to residence permits as temporary workers; and, fourthly, the holding of periodic meetings among prominent intellectuals from both Haiti and the Dominican Republic with a view to creating a climate of understanding between the two countries, since everyone is aware of the damage that has been caused between them by social, economic and historical factors, damage that tends to be aggravated by the abundance of Haitian manpower in the country, which gives rise to unfair competition that depresses the wages of Dominicans and creates a dangerous situation in which the needs of a large part of the Dominican working class go unmet.
Therefore I should like to conclude by assuring all the members of this world Assembly, especially our brothers in Latin America and in the Americas generally, that today the Dominican Republic is ruled by a democratic Government which respects human rights, which does not discriminate against any foreigners, which does not foster the creation or maintenance of situations of any kind that may affect peace in any part, of the world, and which does not favour the establishment, of barriers between the various members of the human family.
